DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

All pending claims are allowable. The restriction requirement among the various species described and claimed, as set forth in the Office action mailed on 7/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/8/2021 is withdrawn.  Claims 2, 5, 7, 9, 14, 16, and 18, directed to the non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2018/0252749 to Elliott et al., which discloses a non-contact voltage sensor having two capacitors connected to an input to an amplifier and to an annular conductor, but lacking two terminals of the amplifier to which the two capacitors are connected;
	United States Patent App. Pub. No. 2016/0154051 to Watson, which discloses an active monitoring system for high voltage bushings having a sensor with capacitances connected to an 
	United States Patent No. 5,550,469 to Tanabe et al., which discloses a hall-effect device driver with temperature-dependent sensitivity compensation having a thermistor and a resistor connected to an amplifier, but lacking those components connected in first and second pairs via a lead to an amplifier.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, " A capacitive voltage sensor comprising . . . a capacitance compensation circuit including an instrumentation amplifier having a first terminal electrical coupled to the annular conductor, and first and second capacitance compensation capacitors electrically coupled to the first terminal and a second terminal of the instrumentation amplifier, wherein the first and second compensation capacitors are made of different materials having different dielectric constants, and wherein the materials of the first and second compensation capacitors are selected so as to compensate for changes in the first and second capacitances in response to temperature changes,"
 A capacitive voltage sensor comprising . . . a resistor compensation circuit including an operational amplifier having first terminal and a second terminal, said first terminal of the operational amplifier being electrically coupled to the output of the instrumentation amplifier, said resistor compensation circuit including a first pair of a resistor and a thermistor and a second pair of a resistor and a thermistor, wherein the thermistors in the first and second pairs change resistance in response to the changes in temperature so as to provide resistance compensation, and wherein an output of the operational amplifier is an estimate of the voltage on the center conductor," and
	in claim 20, " A capacitive voltage sensor comprising . . . a capacitance compensation circuit including an instrumentation amplifier having a first terminal electrical coupled to the annular conductor, and first and second capacitance compensation capacitors electrically coupled to the first terminal and a second terminal of the instrumentation amplifier, wherein the first and second compensation capacitors are made of different materials having different dielectric constants, and wherein the materials of the first and second compensation capacitors are selected so as to compensate for changes in the first and second capacitances in response to temperature changes; and

	in combination with all other limitations.

Claims 2-12 and 14-19 are allowed as being dependent on claims 1 and 13, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
12/17/2021